People v Adams (2019 NY Slip Op 02956)





People v Adams


2019 NY Slip Op 02956


Decided on April 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2019

Richter, J.P., Manzanet-Daniels, Kahn, Gesmer, Oing, JJ.


3571/12 -3299/15 9021 9020 9019

[*1]The People of the State of New York, Respondent,
vTyrone Adams, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Kami Lizarraga of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Judgments, Supreme Court, Bronx County (April A. Newbauer, J. at plea; Ralph Fabrizio, J. at sentencing [indictment 3571/12]), rendered December 3, 2015, and same court (Albert Lorenzo, J. [indictment 3299/15]), rendered January 11, 2017, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2019
CLERK